Exhibit 10.2

FUSION-IO, INC.

INVOLUNTARY TERMINATION SEVERANCE AGREEMENT

THIS INVOLUNTARY TERMINATION SEVERANCE AGREEMENT (this “Agreement”) is made and
entered into by and between Shane V Robison (“Employee”) and Fusion-io, Inc.
(the “Company”), effective as of May 7, 2013 (the “Effective Date”).

RECITALS

1. The Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) believes that it is in the best interests of the Company
and its stockholders to assure that the Company shall have the continued
dedication and objectivity of Employee, to provide Employee with an incentive to
continue his employment, and to motivate Employee to maximize the value of the
Company for the benefit of its stockholders.

2. The Committee believes that it is imperative to provide Employee with certain
severance benefits upon Employee’s termination of employment under certain
circumstances. These benefits shall provide Employee with enhanced financial
security and incentive and encouragement to remain with the Company.

3. Certain capitalized terms used in this Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants contained herein, the Company and Employee hereby agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and shall continue to be at-will, as defined under applicable law.
If Employee’s employment terminates for any reason, including (without
limitation) any termination prior to a Change of Control, Employee shall not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement or as may otherwise be available in accordance
with the Company’s established employee plans. Upon any termination of
employment, the Company will pay Executive all accrued but unpaid vacation,
expense reimbursements, wages and other benefits due to Executive under any
Company-provided plans, policies and arrangements (“Accrued Compensation”).



--------------------------------------------------------------------------------

3. Severance Benefits.

(a) Termination without Cause Prior to a Change of Control. If the Company
terminates Employee’s employment with the Company without Cause or if Employee
resigns from such employment for Good Reason, and such termination occurs prior
to three (3) months before a Change of Control, then subject to Section 4 and in
addition to any Accrued Compensation, Employee shall receive the following:

(i) Severance Payment. Employee shall be paid continuing payments of severance
pay at a rate equal to Employee’s base salary rate, as then in effect, for
twelve (12) months from the date of such termination of employment, to be paid
periodically in accordance with the Company’s normal payroll policies. If a
Change of Control occurs while Employee is receiving severance payments pursuant
to this clause (i), then Employee shall receive a lump sum payment equal to the
remaining unpaid severance pay under this clause (i) on the date of the Change
of Control in lieu of continuing payments otherwise due following the Change of
Control.

(ii) Equity Compensation Acceleration. Employee’s then unvested outstanding
stock options, stock appreciation rights, restricted stock, restricted stock
units and other Company equity compensation awards, including any equity awards
previously transferred to Employee’s estate planning vehicles (the “Equity
Compensation Awards”) shall immediately vest, and, if applicable, become
exercisable, as to the portion of the award that would have otherwise vested
during the 12-month period following such termination had Employee continued
providing services through such date. Any Company stock options and stock
appreciation rights shall thereafter remain exercisable following Employee’s
employment termination for the period prescribed in the respective option and
stock appreciation right agreements.

(iii) Continued Employee Benefits. If Employee elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Employee and Employee’s eligible dependents, then the Company shall reimburse
Employee for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Employee’s termination) until the earlier of (A) a
period of eighteen (18) months from the date of termination, or (B) the date
upon which Employee and/or Employee’s eligible dependents become covered under
similar plans. The reimbursements shall be made by the Company to Employee
consistent with the Company’s normal expense reimbursement policy.

(b) Involuntary Termination other than for Cause, Voluntary Termination for Good
Reason or Death or Disability during the Change of Control Period. If within the
period commencing three (3) months prior to a Change of Control and ending
twelve (12) months following a Change of Control (the “Change of Control
Period”), (i) Employee terminates his employment with the Company (or any parent
or subsidiary of the Company) for Good Reason or (ii) the Company (or any parent
or subsidiary of the Company) terminates Employee’s employment without Cause, or
(iii) Employee dies or terminates employment due to becoming Disabled, then,
subject to Section 4 and in addition to any Accrued Compensation, Employee shall
receive the following severance from the Company:

 

-2-



--------------------------------------------------------------------------------

(i) Severance Payment. Employee shall be entitled to receive a lump-sum
severance payment equal to 150% of Employee’s annual base salary (as in effect
immediately prior to (A) the Change of Control or (B) Employee’s termination,
whichever is greater) plus an amount equal to 150% of Employee’s target annual
bonus (for the year in which the termination or Change of Control occurs,
whichever is greater). For the avoidance of doubt, if (x) Employee incurred a
termination prior to a Change of Control that qualifies Employee for severance
payments under Section 3(a)(i); and (y) a Change of Control occurs within three
(3) months following Employee’s termination of employment that qualifies
Employee for the superior benefits under this Section 3(b)(i), then Executive
shall be entitled to a lump-sum payment of the amount calculated under this
Section 3(b)(i), less amounts already paid under Section 3(a)(i).

(ii) Equity Compensation Acceleration. One hundred percent (100%) of the Equity
Compensation Awards shall immediately vest and become exercisable. Any Company
stock options and stock appreciation rights shall thereafter remain exercisable
following Employee’s employment termination for the period prescribed in the
respective option and stock appreciation right agreements.

(iii) Continued Employee Benefits. If Employee elects continuation coverage
pursuant COBRA within the time period prescribed pursuant to COBRA for Employee
and Employee’s eligible dependents, then the Company shall reimburse Employee
for the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Employee’s termination) until the earlier of (A) a period
of eighteen (18) months from the date of termination, or (B) the date upon which
Employee and/or Employee’s eligible dependents become covered under similar
plans. The reimbursements shall be made by the Company to Employee consistent
with the Company’s normal expense reimbursement policy.

(c) Disability; Death. If the Company terminates Employee’s employment as a
result of Employee’s Disability, or Employee’s employment terminates due to his
death, then 100% of Employee’s Equity Compensation Awards shall immediately
vest, and, if applicable, become exercisable. If such termination should occur
outside of the Change of Control Period, Employee shall not be entitled to
receive any other severance or other benefits, except for those (if any) as may
then be established under the Company’s then existing written severance and
benefits plans and practices or pursuant to other written agreements with the
Company.

(d) Voluntary Resignation; Termination for Cause. If Employee’s employment with
the Company terminates (i) voluntarily by Employee other than for Good Reason,
or (ii) for Cause by the Company, then Employee shall not be entitled to receive
severance or other benefits, except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.

4. Conditional Nature of Severance Payments and Benefits.

(a) Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Employee signing and not
revoking a separation agreement and release of claims in substantially the form
attached hereto as Exhibit A (the “Release”), which must become effective and
irrevocable no later than the sixtieth (60th) day

 

-3-



--------------------------------------------------------------------------------

following Employee’s termination of employment (the “Release Deadline”). If the
Release does not become effective and irrevocable by the Release Deadline,
Employee shall forfeit any right to severance payments or benefits under this
Agreement. In no event shall severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable. Any severance
payments or benefits under this Agreement will be paid, or, in the case of
installments, will commence, on the first regularly scheduled payroll date
following the date the Release becomes effective and irrevocable, or if later,
such time as required by Section 4(e). Except as required by Section 4(e), any
installment payments that would have been made to Employee following his
termination of employment but for the preceding sentence will be paid to
Employee on the first regularly scheduled payroll date following the date the
Release becomes effective and irrevocable and the remaining payments will be
made as provided in the Agreement.

(b) Noncompete. During the term of Employee’s employment and for twelve
(12) months following the date of termination of such employment for any reason,
Employee agrees to adhere to the noncompete restrictions set forth in Section 7
of the At-Will Employment, Proprietary Information, Invention Assignment, and
Arbitration Agreement effective as of May 7, 2013, between the Company and
Employee, as such agreement may be amended from time to time (the
“Confidentiality Agreement”).

(c) Nonsolicitation/Nondisparagement. In the event of the termination of
Employee’s employment for any reason, Employee shall, for a period of twelve
(12) months adhere to the nonsolicitation restrictions set forth in Section 6 of
the Confidentiality Agreement. In addition, Employee agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Company or any of its
affiliates or subsidiaries, the Board or management personnel of the Company or
any of its affiliates or subsidiaries, and agrees to refrain from any tortious
interference with the contracts and relationships of the Company or any of its
affiliates or subsidiaries.

(d) Confidentiality Agreement. Employee’s receipt of any payments or benefits
under Section 3 shall be subject to Employee continuing to comply with the terms
of the Confidentiality Agreement.

(e) Section 409A.

(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Employee, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Payments”) shall be paid or otherwise provided until Employee has
a “separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Employee, if any, pursuant to this Agreement that otherwise
would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) shall be payable until Employee has a “separation from
service” within the meaning of Section 409A.

 

-4-



--------------------------------------------------------------------------------

(ii) It is intended that none of the severance payments under this Agreement
shall constitute “Deferred Payments” but rather shall be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section 4(e)(iv) below or resulting from an involuntary
separation from service as described in Section 4(e)(v) below. However, any
severance payments or benefits under this Agreement that would be considered
Deferred Payments shall be paid on, or, in the case of installments, shall not
commence until, the sixtieth (60th) day following Employee’s separation from
service, or, if later, such time as required by Section 4(e)(iii). Except as
required by Section 4(e)(iii), any installment payments that would have been
made to Employee during the sixty (60) day period immediately following
Employee’s separation from service but for the preceding sentence shall be paid
to Employee on the sixtieth (60th) day following Employee’s separation from
service and the remaining payments shall be made as provided in this Agreement.

(iii) Notwithstanding anything to the contrary in this Agreement, if Employee is
a “specified employee” within the meaning of Section 409A at the time of
Employee’s termination (other than due to death), then the Deferred Payments, if
any, that are payable within the first six (6) months following Employee’s
separation from service, shall become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Employee’s separation from service. All subsequent Deferred Payments, if any,
shall be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if Employee
dies following Employee’s separation from service, but before the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph shall be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
Deferred Payments shall be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under
Section 1.409A-2(b)(2) of the Treasury Regulations.

(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Payments for purposes of clause
(i) above.

(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Payments for
purposes of clause (i) above.

(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply. The Company and
Employee agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Employee under Section 409A.

 

-5-



--------------------------------------------------------------------------------

5. Golden Parachute Excise Tax Best Results. In the event that the severance and
other benefits provided for in this agreement or otherwise payable to Employee
(a) constitute “parachute payments” within the meaning of Code Section 280G and
(b) would be subject to the excise tax imposed by Code Section 4999, then such
benefits shall be either:

 

  (i) delivered in full, or

 

  (ii) delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income and employment taxes and the excise tax imposed by Code
Section 4999, results in the receipt by Employee, on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Code Section 4999. Unless the Company and Employee
otherwise agree in writing, the determination of Employee’s excise tax liability
and the amount required to be paid under this Section 5 shall be made in writing
by the Company’s independent auditors who are primarily used by the Company
immediately prior to the Change of Control (the “Accountants”). For purposes of
making the calculations required by this Section 5, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Code Sections 280G and 4999. The Company and Employee shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5. Any reduction in payments and/or
benefits required by this Section 5 shall occur in the following order:
(i) reduction of cash payments; (ii) reduction of vesting acceleration of Equity
Compensation Awards; and (iii) reduction of other benefits paid or provided to
Employee. In the event that acceleration of vesting of Equity Compensation
Awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant for the Equity Compensation Awards. If two or
more Equity Compensation Awards are granted on the same date, each award shall
be reduced on a pro-rata basis.

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. “Cause” shall mean any of the following occurring during Employee’s
employment by the Company (except with respect to clause (v) below):
(i) material personal dishonesty by Employee involving Company business or
participation in a fraud against the Company, or breach of Employee’s fiduciary
duty to Company; (ii) indictment or conviction of a felony or other crime
involving moral turpitude or dishonesty; (iii) Employee’s willful material
refusal to comply with the lawful requests made of Employee by the Board
reasonably related to his employment by the Company and the performance of his
duties with respect thereto (but which shall not include a request to waive or
amend any portion of this Agreement or terminate this Agreement or to consent to
an action that would result in Employee’s loss of a right under this Agreement);

 

-6-



--------------------------------------------------------------------------------

(iv) material violation of the Company’s policies, after written notice to
Employee and an opportunity to be heard by the Board and his failure to fully
cure such violations within a reasonable period of time of not less than thirty
(30) days after such hearing; (v) threats or acts of violence in the workplace;
(vi) unlawful harassment in the course of any business activity of any employee
or independent contractor of the Company; (vii) theft or unauthorized conversion
by or transfer of any Company asset or business opportunity to Employee or any
third party; and (viii) a material breach by Employee of any material provision
of this Agreement or any other agreement with the Company after written notice
to Employee and an opportunity to be heard by the Board and his failure to fully
cure such breach within a reasonable period of time of not less than thirty
(30) days after such hearing.

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

(i) Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company; or

(ii) Change in Effective Control of the Company. A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
shall not be considered a Change of Control; or

(iii) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 50% of the total gross fair market value of all of
the assets of the Company immediately prior to such acquisition or acquisitions.
For purposes of this subsection (iii), gross fair market value means the value
of the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

For these purposes, persons shall be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

Notwithstanding the foregoing provisions of this definition, a transaction shall
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

 

-7-



--------------------------------------------------------------------------------

(c) Disability. “Disability” shall mean that Employee has been unable to perform
his Company duties as the result of Employee’s incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Employee or Employee’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate Employee’s employment. In the event that Employee resumes the
performance of substantially all of his duties hereunder before the termination
of his employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

(d) Good Reason. “Good Reason” means Employee’s resignation within ninety
(90) days following the expiration of any Company cure period as applicable
(discussed below) following the occurrence of one or more of the following,
without Employee’s express written consent:

(i) a material reduction of or change in Employee’s authority, responsibilities,
or titles, relative to Employee’s authority or responsibilities in effect
immediately prior to such reduction, or, a change in the Employee’s reporting
position such that Employee no longer reports directly to the Board of Directors
of the Company. Any change which results in Employee’s ceasing to serve as
Chairman and Chief Executive Officer of a publicly held company (other than as
the result of his voluntary resignation not at the request of the successor or
its parent) shall be deemed to constitute a material change or reduction in
Employee’s authority and responsibilities constituting grounds for a Good Reason
termination; or

(ii) a material reduction of Employee’s base compensation (in other words, a
material reduction in Employee’s base salary or bonus or benefits) as in effect
immediately prior to such reduction, other than reductions implemented as part
of an overall Company-wide reduction program that is applied similarly to all
executive officers and is no more than 20%; or

(iii) a material change in the geographic location at which Employee must
perform services (in other words, Employee’s relocation to a facility or an
office location more than a 50-mile radius from Employee’s then current
location); or

(iv) a material breach by the Company of a material provision of this Agreement;
or

(v) a Change of Control.

Notwithstanding the foregoing, but limited to the circumstances described above
in subsections (d)(i) – (d)(iv) of this Section 6, Employee agrees not to resign
for Good Reason without first providing the Company with written notice of the
acts or omissions constituting the grounds for Good Reason within ninety
(90) days of the initial existence of the grounds for Good Reason and a
reasonable cure period of thirty (30) days following the date of such notice.

 

-8-



--------------------------------------------------------------------------------

7. Successors.

(a) The Company’s Successors. Unless Employee in his sole discretion determines
otherwise, any successor to the Company (whether direct or indirect and whether
by purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this Agreement and agree expressly to perform the obligations
under this Agreement in the same manner and to the same extent as the Company
would be required to perform such obligations in the absence of a succession.
The Company shall provide Employee a reasonable period of time prior to the
consummation of any transaction to determine whether any successor will assume
the obligations under this Agreement. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which executes and delivers the assumption agreement described in this
Section 7(a) or which becomes bound by the terms of this Agreement by operation
of law.

(b) Employee’s Successors. The terms of this Agreement and all rights of
Employee hereunder shall inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S. Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one (1) business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one (1) business
day after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to Employee, at his last known residential address and (ii) if
to the Company, at the address of its principal corporate offices (attention:
Secretary), or in any such case at such other address as a party may designate
by ten (10) days’ advance written notice to the other party pursuant to the
provisions above.

(b) Notice of Termination. Any termination by the Company for Cause or by
Employee for Good Reason or Disability or as a result of a voluntary resignation
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 8(a) above. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date (which shall be not more than thirty (30) days after the giving of such
notice). The failure by Employee to include in the notice any fact or
circumstance which contributes to a showing of Good Reason or Disability shall
not waive any right of Employee hereunder or preclude Employee from asserting
such fact or circumstance in enforcing his rights hereunder.

 

-9-



--------------------------------------------------------------------------------

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Employee may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d) Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Utah, without
regard to the choice-of-law provisions. The Utah state courts in Salt Lake
County, Utah and/or the United States District Court for the District of Utah,
located in Salt Lake City, Utah, shall have exclusive jurisdiction and venue
over all controversies relating to or arising out of this Agreement. Employee
hereby expressly consents to the exclusive jurisdiction and venue of the state
courts in Salt Lake County, Utah and/or the United States District Court for the
District of Utah, located in Salt Lake City, Utah for any disputes arising out
of or relating to this Agreement.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g) Tax Withholding. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Remainder of Page Intentionally Left Blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, to be effective as of the
Effective Date.

 

COMPANY     FUSION-IO, INC.     By:   /s/ H. Raymond Bingham      

H. Raymond Bingham

Chairman of the Compensation Committee

 

EMPLOYEE     By:   /s/ Shane V Robison      

Shane V Robison

Chief Executive Officer, President and

Chairman of the Board of Directors

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

THIS RELEASE OF CLAIMS (this “Agreement”) is made by and between Fusion-io, Inc.
(the “Company”), and Shane V Robison (“Employee”). The Company and Employee are
sometimes collectively referred to herein as the “Parties” and individually
referred to as a “Party”.

RECITALS

WHEREAS, Employee was employed by the Company until                  , 20__,
when Employee’s employment was terminated (“Termination Date”);

WHEREAS, Employee signed an At-Will Employment, Proprietary Information,
Invention Assignment, and Arbitration Agreement with the Company, effective as
of May 7, 2013 (the “Proprietary Rights Agreement”);

WHEREAS, in accordance with Section 3(a) of that certain Involuntary Termination
Severance Agreement between the Company and Employee, effective as of May 7,
2013 (the “Severance Agreement”), Employee has agreed to enter into and not
revoke a standard release of claims in favor of the Company as a condition to
receiving the severance benefits described in the Severance Agreement; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that Employee may have
against the Company and any of the Releasees (as defined below), including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment relationship with the Company and the termination of that
relationship.

NOW THEREFORE, for good and valuable consideration, including the mutual
promises and covenants made herein, the Company and Employee hereby agree as
follows:

COVENANTS

1. Termination. Employee’s employment with the Company terminated on the
Termination Date.

2. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration to be paid in accordance with the
terms and conditions of the Severance Agreement, the Company has paid or
provided all salary, wages, bonuses, accrued vacation/paid time off, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, draws, stock, stock options or
other equity awards (including restricted stock unit awards), vesting, and any
and all other benefits and compensation due to Employee and that no other
reimbursements or compensation are owed to Employee.

3. Release of Claims. Employee agrees that the consideration to be paid in
accordance with the terms and conditions of the Severance Agreement represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, stockholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on Employee’s own behalf and on behalf of Employee’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,



--------------------------------------------------------------------------------

obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation the following:

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

(d) any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Utah Antidiscrimination Act; the California Family Rights Act; the
California Equal Pay Law; the California Unruh Civil Rights Act; the California
Workers’ Compensation Act; the California Labor Code; and the California Fair
Employment and Housing Act;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this Section 3 (the “Release”)
shall be and remain in effect in all respects as a complete general release as
to the matters released. The Release does not extend to any severance
obligations due Employee under the Severance Agreement. The Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, Employee’s right to file a charge with or participate in a charge by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give Employee the
right to recover any monetary damages against the Company; Employee’s release of
claims herein bars Employee from recovering such monetary relief from the
Company). Employee represents that

 

-2-



--------------------------------------------------------------------------------

Employee has made no assignment or transfer of any right, claim, complaint,
charge, duty, obligation, demand, cause of action, or other matter waived or
released by this Section 3. Nothing in this Agreement waives Employee’s
(i) rights under that certain Indemnification Agreement between the Company and
Employee, effective as of June 16, 2011 (the “Indemnification Agreement”), or
(ii) rights to indemnification or any payments under any fiduciary insurance
policy, if any, provided by any act or agreement of the Company, state or
federal law or policy of insurance.

4. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
Employee is waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Employee acknowledges that the consideration
given for this waiver and release Agreement is in addition to anything of value
to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing that (a) Employee should consult with
an attorney prior to executing this Agreement; (b) Employee has at least 21 days
within which to consider this Agreement; (c) Employee has 7 days following the
execution of this Agreement by the parties to revoke the Agreement; (d) this
Agreement shall not be effective until the revocation period has expired; and
(e) nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law. In the event Employee signs
this Agreement and delivers it to the Company in less than the 21-day period
identified above, Employee hereby acknowledges that Employee has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the Chief Legal Officer of the Company
that is received prior to the Effective Date.

5. Unknown Claims. Employee acknowledges that Employee has been advised to
consult with legal counsel and that Employee is familiar with the principle that
a general release does not extend to claims that the releaser does not know or
suspect to exist in Employee’s favor at the time of executing the release,
which, if known by Employee, must have materially affected Employee’s settlement
with the releasee. Employee, being aware of this principle, agrees to expressly
waive any rights Employee may have to that effect, as well as under any other
statute or common law principles of similar effect.

6. No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees. Employee confirms that Employee has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Employee or
any other present or former Company employees, including violations of the
federal and state securities laws or the Sarbanes-Oxley Act of 2002.

7. Confidential Information. Employee reaffirms and agrees to observe and abide
by the terms of the Proprietary Rights Agreement, specifically including the
provisions therein regarding nondisclosure of the Company’s trade secrets and
confidential and proprietary information, which agreement shall continue in
force; provided, however, that: (a) as to any provisions regarding competition
contained in the Proprietary Rights Agreement that conflict with the provisions
regarding competition contained in the Severance Agreement, the provisions of
the Severance Agreement shall control; (b) as to any provisions regarding
solicitation of employees contained in the Proprietary Rights Agreement that
conflict with the provisions regarding solicitation of employees contained in
this Agreement, the provisions of this Agreement shall control.

 

-3-



--------------------------------------------------------------------------------

8. Return of Company Property; Passwords and Password-protected Documents.
Employee confirms that Employee has returned to the Company in good working
order all keys, files, records (and copies thereof), equipment (including, but
not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones and pagers), access or credit cards, Company
identification, and any other Company-owned property in Employee’s possession or
control. Employee further confirms that Employee has cancelled all accounts for
Employee’s benefit, if any, in the Company’s name, including, but not limited
to, credit cards, telephone charge cards, cellular phone and/or pager accounts
and computer accounts. Employee also confirms that Employee has delivered all
passwords in use by Employee at the time of Employee’s termination, a list of
any documents that Employee created or of which Employee is otherwise aware that
are password-protected, along with the password(s) necessary to access such
password-protected documents.

9. No Cooperation. Employee agrees that Employee will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide any such counsel or assistance.

10. Breach. In addition to the rights provided in the Section 11 below, Employee
acknowledges and agrees that any material breach of this Agreement (unless such
breach constitutes a legal action by Employee challenging or seeking a
determination in good faith of the validity of the waiver herein under the
ADEA), or of any provision of the Proprietary Rights Agreement, shall entitle
the Company immediately to recover and/or cease providing the consideration
provided to Employee under this Agreement and to obtain damages, except as
provided by law, provided, however, that the Company shall not recover One
Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement and such amount shall serve as full and complete consideration for the
promises and obligations assumed by Employee under this Agreement and the
Proprietary Rights Agreement.

11. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

12. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

13. Noncompetition/Nonsolicitation/Nondisparagement. Employee agrees to adhere
to the noncompetition and nonsolictiation set forth in the Proprietary Rights
Agreement, and the nondisparagement restrictions set forth in the Severance
Agreement.

14. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement.

 

-4-



--------------------------------------------------------------------------------

15. Arbitration. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SALT LAKE COUNTY IN THE STATE OF
UTAH, BEFORE JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH UTAH LAW, INCLUDING
THE UTAH RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL UTAH LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH UTAH LAW, UTAH LAW SHALL TAKE PRECEDENCE. THE DECISION OF
THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE
ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION
SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO
ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN
EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL
SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER,
THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING
PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR
RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR
JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION 15 WILL NOT PREVENT EITHER
PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY
COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR
DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY
REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

16. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

17. No Representations. Employee represents that Employee has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Employee has relied
upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

18. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

19. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Proprietary Rights Agreement, the Severance Agreement, the
Indemnification Agreement, and Employee’s written equity compensation agreements
with the Company.

 

-5-



--------------------------------------------------------------------------------

20. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Chairman of the Compensation Committee of the Board of
Directors of the Company.

21. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Utah, without
regard to the choice-of-law provisions. The Utah state courts located in Salt
Lake County, Utah and/or the United States District Court for the District of
Utah, located in Salt Lake City, Utah, shall have exclusive jurisdiction and
venue over all controversies relating to or arising out of this Agreement.
Employee hereby expressly consents to the exclusive jurisdiction and venue of
the Utah state courts in Salt Lake County, Utah and/or the United States
District Court for the District of Utah for any disputes arising out of or
relating to this Agreement.

22. Effective Date. Employee understands that this Agreement shall be null and
void if not executed by Employee within 21 days. Each Party has seven days after
that Party signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Employee signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).

23. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

24. Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee expressly acknowledges that:

 

  (a) Employee has read this Agreement;

 

  (b) Employee has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of Employee’s own choice or has
elected not to retain legal counsel;

 

  (c) Employee understands the terms and consequences of this Agreement and of
the releases it contains; and

 

  (d) Employee is fully aware of the legal and binding effect of this Agreement.

[Signature Page Follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

COMPANY     FUSION-IO, INC.     By:         Name:         Title:         Dated:
          EMPLOYEE     Shane V Robison, an individual    

 

      (Signature)     Dated:    

[Signature Page to Release of Claims]